The State of




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 5, 2015

 No. 04-15-00165-CR, 04-15-00166-CR, 04-15-00167-CR, 04-15-00168-CR, 04-15-00169-CR
                                 and 04-14-00170-CR

                               Richard DEBENEDETTO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
             Trial Court No. A1481, A1482, A1483, A1484, A1485, and A1486
                       Honorable N. Keith Williams, Judge Presiding

                                    ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on September 16, 2015. No further extensions will be granted.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court